DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.
The Applicant has amended the claims to partially incorporate claim 2 into claim 1. Accordingly, claim 1 now requires that the crystalline polyester resin has a melting point of 95 ºC to 100 ºC.
The Applicant argues that the cited references do not disclose or suggest, and may even teach away from, the newly amended limitation of claim 1. The Applicant supports this argument by turning to [0040] of Fujisaki, which teaches that the melting point of the crystalline resin is “preferably 55 to 90ºC, and more preferably 70 to 85ºC. When the crystalline resin has a melting point within the aforementioned range, sufficient low temperature fixability and excellent hot-offset resistance are obtained. Here, the melting point of the crystalline polyester resin can be controlled by resin composition.” The Applicant then points out that Fujisaki is silent to describe anything more about the desired melting point of the crystalline polyester resin, other than the preferred range, and that the method of controlling the melting point is specifically directed towards the preferred ranges. Finally, the Applicant argues that Ishii is cited for disclosing various properties of a yellow toner particle, but is silent regarding the melting point of the crystalline polyester resin.
However, even though Fujisaki teaches that the melting point of the crystalline polyester resin is preferably 55 to 90ºC (or also 70 to 85ºC), which is below the range recited in newly amended claim 1, Fujisaki merely states these ranges as a preference and therefore does not preclude that the crystalline polyester resin may have a melting point just outside of a preferred range. According to the MPEP, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). MPEP 2123 II.
Furthermore, Fujisaki’s preferred ranges (particularly the 55 to 90ºC range) and the range recited in newly amended claim 1 are exceptionally close to one another. According to the MPEP, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05(I). 
Additionally, the range of the melting point of the crystalline polyester resin of newly amended claim 1 is known in the art. For instance, Kawamura teaches a toner comprising a crystalline resin. The crystalline resin has a melting point (Tm) of preferably 40 to 95 ºC ([0055]). An example of the crystalline resin includes a crystalline polyester resin ([0063]). Examples of the polycarboxylic acid for producing the crystalline polyester resin include alicyclic dicarboxylic acids such as cyclohexanedicarboxylic acid, aromatic dicarboxylic acids such as phthalic acid, isophatlic acid, and terephathlic acid ([0066]). Examples of the polyhydric alcohol for producing the crystalline polyester resin include aliphatic diols such as 1,6-hexanediol ([0068]). These may be used individually (one type), or two or more types may be mixed to use ([0066], [0068]). Kawamura teaches using the same monomers for the crystalline polyester resin as Fujisaki, and the range of the melting point of the crystalline polyester resin taught by Kawamura meets at an endpoint with the melting point range of claim 1. Therefore, one of ordinary skill in the art could have produced a suitable crystalline polyester resin having a melting point within the range of claim 1 using the teachings of Fujisaki.
Finally, even though Ishii is silent to teach the melting point of the crystalline polyester resin in its disclosure, Ishii uses the same monomers in the production of water-soluble polyester resin (1) as the Applicant’s crystalline polyester resin 1 (see crystalline polyester resin 1 on pg. 20 of the specification). Therefore, the water-soluble polyester resin of Ishii would inherently have a melting point very similar to—if not the same—as the Applicant’s crystalline polyester resin. Furthermore, the crystalline polyester resin of Fujisaki comprised of the same monomer composition selected from the teachings of Ishii would also inherently have a melting point similar to the Applicant’s crystalline polyester resin (see bottom of pg. 6 and top of pg. 7 of the previous OA). 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisaki et al. (2016/0291492 A1), in view of Ishii et al. (US 2006/0008726 A1), and further in view of Kawamura et al. (US 2015/0362872 A1).

Fujisaki teaches an electrostatic charge image developing toner containing toner base particles that contain an amorphous resin and a crystalline resin ([0011]). The toner is further characterized in that lamellar crystal structures and fibrous crystal structures are dispersed in the cross section of the toner base particles ([0011]). The crystalline resin is obtained by polycondensation reaction of at least a divalent carboxylic acid (polyvalent carboxylic acid) and at least a divalent alcohol (polyhydric alcohol) ([0037]). The polyvalent carboxylic acid contains two or more carboxy groups in the same molecule, and includes alicyclic dicarboxylic acids such as cyclohexanedicarboxylic acid as well as aromatic dicarboxylic acids such as isophthalic acid and terephthalic acid ([0038]). The polyhydric alcohol contains two or more hydroxyl groups in the same molecule, and includes aliphatic diols such as 1,4-butanediol ([0039]). 
The crystalline polyester resin (a hybrid crystalline polyester resin and a non-hybrid crystalline resin) has a melting point (Tm) of 55 ºC to 90 ºC in view of low temperature fixability. The melting point of the crystalline resin can be controlled by changing the resin composition ([0040]). The crystalline polyester resin has a weight average molecular weight (Mw) of 5,000 to 50,000 and a number average molecular weight (Mn) of 1,500 to 25,000 as measured by gel permeation chromatography (GPC) ([0042]). The mass ratio of the amorphous resin and the crystalline resin (amorphous resin/crystalline resin) is 97/3 to 70/30 ([0043]). When the mass ratio is in this range, the crystalline resin is not exposed on the surface of the toner particles and low temperature fixability can be introduced into the toner particles ([0043]). When the crystalline resin contains a hybrid crystalline resin, the thickness by folding of the molecular chain of a lamellar crystal structure can be increased to some extent (crystallinity can be increased), and therefore the molecular chain becomes easier to align at the time of crystallization ([0044]). Because a vinyl polymerization segment introduced into the hybrid crystalline resin has high affinity with an amorphous resin, the hybrid crystalline resin has affinity to the amorphous resin (easily fixed), so the molecular chain of the crystalline resin becomes easy to align ([0044]). 
The amorphous resin contains an amorphous vinyl resin, in view of producing a toner that is excellent in plasticity during thermal fixing ([0021]). An amorphous polyester resin may be used as the amorphous resin ([0033]). The amorphous polyester resin has a weight average molecular weight (Mw) of 10,000 to 100,000 as measured by gel permeation chromatography (GPC) ([0035]). During the preparation of the aqueous dispersion liquid of the amorphous resin fine particles for the toner shell, Fujisaki teaches that the reactants of the addition polymerization reaction are cooled and reacted under reduced pressure until the desired softening point is reached ([0145]).
The toner also contains external additive particles. Examples include inorganic oxide fine particles such as silica fine particles, alumina fine particles, titania fine particles, or inorganic stearic acid compound fine particles such as aluminum stearate fine particles and zinc stearate fine particles ([0078]). The toner also contains a charge control agent, which may be contained in either a matrix phase (amorphous resin phase) or a domain phase (crystalline resin phase) ([0076]). The content ratio of the charge control agent is 0.1 to 10 parts by mass based on 100 parts by mass of the binder resin ([0077]).
Even though they are listed as suitable compounds, Fujisaki does not specifically teach that the crystalline polyester resin comprises a cyclohexanedicarboxylic acid, a terephthalic acid, and an isophthalic acid as acid components and 1,4-butanediol as an alcohol component. Fujisaki also does not specify whether the charge controlling agent is a resin type charge controlling agent or not.
  Ishii teaches a yellow toner that contains a yellow toner particle that contains at least a binder resin, a wax, and a yellow pigment containing a monoazo compound ([0015]). The toner preferably includes a water-soluble resin or resin emulsion in the aqueous solution used for preparing the yellow pigment containing the monoazo compound ([0053]). For improving image quality, a fluidity improving agent is externally added to the toner particles ([0087]). Examples of the fluidity improving agent include fluorine resin powder, silica fine powder, titanium oxide fine powder, or alumina powder ([0088]). The binder resin contains at least a polyester resin and a hybrid resin, in which a graft polymer is formed from a vinyl polymer unit and a polyester unit ([0023]). By using the polyester resin or the hybrid resin as a main component, the transmissivity of an image can be further increased when it is designed to have a softening temperature nearly equal to that of another resin ([0023]). In the production of the water-soluble polyester resin, Ishii teaches the use of 50 parts of terephthalic acid, 50 parts of isophthalic acid, 34 parts of 1,4-cyclohexanedicarboxylic acid ([0140]). Ishii also teaches that 1,4-butanediol is one of the suitable dihydric alcohol components that can be used ([0029]). Ishii uses the same monomers in the production of water-soluble polyester resin (1) as the Applicant’s crystalline polyester resin 1 (see crystalline polyester resin 1 on pg. 20 of the specification). Therefore, the water-soluble polyester resin of Ishii would inherently have a melting point very similar to—if not the same—as the Applicant’s crystalline polyester resin.
Ishii also teaches that the toner is manufacturing using a kneading machine, such as a pressure kneader, a twin roll mill, or a triple roll mill. In the first example, raw materials were premixed by a Henschel mixer, and then melted and kneaded by a double-screw extruder. After cooling, the mixture was roughly pulverized into particles having a desired particle diameter. The resultant fine particles were classified by a multi-division classifier, resulting in yellow toner particles having a certain volume average particle diameter ([0195]).
Although the range of the melting point of the crystalline polyester resin of Fujisaki is outside of the claimed range, Fujisaki still teaches that the melting point can be controlled by adjusting the composition of the resin. Additionally, the range of the melting point of the crystalline polyester resin of claim 1 is known in the art. For instance, Kawamura teaches a toner comprising a crystalline resin. The crystalline resin has a melting point (Tm) of preferably 40 to 95 ºC ([0055]). An example of the crystalline resin includes a crystalline polyester resin ([0063]). Examples of the polycarboxylic acid for producing the crystalline polyester resin include alicyclic dicarboxylic acids such as cyclohexanedicarboxylic acid, aromatic dicarboxylic acids such as phthalic acid, isophatlic acid, and terephathlic acid ([0066]). Examples of the polyhydric alcohol for producing the crystalline polyester resin include aliphatic diols such as 1,6-hexanediol ([0068]). These may be used individually (one type), or two or more types may be mixed to use ([0066], [0068]). Kawamura teaches using the same monomers for the crystalline polyester resin as Fujisaki, and the range of the melting point of the crystalline polyester resin taught by Kawamura meets at an endpoint with the melting point range of claim 1.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have selected a cyclohexanedicarboxylic acid, a terephthalic acid, and an isophthalic acid as the acid components used in the crystalline polyester resin of Fujisaki, under the guidance of Ishii. Furthermore, it would have been obvious to select 1,4-butanediol as an alcohol component of the crystalline polyester resin of Fujisaki, since Fujisaki, Ishii, and Kawamura name 1,4-butanediol as a suitable dihydric alcohol for a crystalline polyester resin. 
It would have also been obvious to optimize the melting point of the crystalline polyester resin by adjusting the composition of the crystalline resin, and to optimize the softening point of the non-crystalline polyester resin by adjusting the cooling time of the addition polymerization reaction. Additionally, Ishii teaches that the yellow pigment contains a monoazo compound, which could be considered as a resin type charge adjusting agent. Since Fujisaki teaches the suitable use of yellow pigments contained inside the toner, it would have been obvious to have used a yellow pigment containing a monoazo compound in the toner of Fujisaki. Finally, it would have been obvious to be able to produce the toner of modified Fujisaki using a conventional method, such as the method as outlined by Ishii, since Fujisaki states that the manufacturing method of the toner is not limited and both the toners of Fujisaki and Ishii utilize polyester binder resins.
Conclusion






Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737  

/PETER L VAJDA/Primary Examiner, Art Unit 1737   
08/26/2022